,




                   OFFICE   OF THE A-ITORNEY    GENERAL   OF TEXAS
                                       AUSTIN




                                                     Marah 14, 1939


                Er. Fred Non-la
                c0mg   haltor
                Polk County
                Ll~lngstoa, Texas

         ..
    :\   -- I
    ‘;




                                                    58 TOZ. 49, A&o




                a oontraot, aa ia outlined abow,    ie fez that reason
Xr. Fred Norris, L'aroh18. 1939, Page 2


unenforolbls for the reason that the aounty has no
interest in the subject matter of the purported oon-
tract and It is without oOnslderatlon.
          We, therefore, hold that a Bounty Commission-
era* Court oannot allow Or pay Interest on ordinary
county warrants or sorlp issued for the payment of
current expenses. %a further hold that a Comlssioners*
Court oanuot oontraot with a party to ~oash on aounty
#rip  ana agree to pay interestthereon,
  .j
                                 V-F   -4   Fapn